DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Subgroup I of Group I, Claims 1-7, in the reply filed on 06-07-21 is acknowledged.
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 04-07-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, as stated in the restriction requirement, Claim 1 and Claim 14 are linking claims and they having the same limitations; the restriction requirement between subgroups I and II, Claims 1-7 and claims 14-17 & 20 is withdrawn.  Claims 14-17 and 20 directed to subgroup II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-13 and 18-19 directed to Group II withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted partially withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
This application is in condition for allowance except for the presence of claims 8-13 and 18-19 directed to Group II, non-elected without traverse.  Accordingly, claims 8-13 and 18-19 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 8-13 and 18-19 (see above) for allowing the case.
For Claims 8-13 and 18-19:
8-13. (Canceled)
18-19. (Canceled)

Allowable Subject Matter	
Claims 1-7, 14-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7, 14-17 and 20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of both the base claims 1 and 14 in combination as claimed, including:

After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 14 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20050006136 US-20170133340 US-20140327024 US-20090072381 US-20180090449 US-20130213704 US-20080186690 US-20140353836 US-10163798 US-5841194 US-9512990.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/                                                                                                                                                                                                        Primary Examiner, Art Unit 2848